STEINFELD, Judge
(dissenting).
I concur in the opinion of the Court except the part which holds that the parties may have a declaration of rights. There is presented no justiciable controversy. I adhere to the rules announced in Shearer et al. v. Backer, 207 Ky. 455, 269 S.W. 543 and Board of Education of Berea et al. v. Muncy et al., Ky., 239 S.W.2d 471. The opinion is advisory. We do not have the right to advise. In re Constitutionality of H.B. 222, 262 Ky. 437, 90 S.W.2d 692, 103 A.L.R. 1085; Combs, Governor v. Matthews, Ky., 364 S.W.2d 647.